     J2SMENCA
        Case 1:19-cr-00118-RA Document 11 Filed 04/03/19 Page 1 of 7   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                19 Cr. 118 (RA)

5    JESUS WILFREDO ENCARNACION,

6                     Defendant.
                                                   Arraignment
7    ------------------------------x

8                                                  New York, N.Y.
                                                   February 28, 2019
9                                                  11:00 a.m.

10   Before:

11
                               HON. RONNIE ABRAMS,
12
                                                   District Judge
13
                                   APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: DAVID DENTON
          KIMBERLY RAVENER
17        Assistant United States Attorneys

18   FEDERAL DEFENDERS OF NEW YORK
          Attorneys for Defendant
19   BY: SARAH J. BAUMGARTEL

20

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2SMENCA
        Case 1:19-cr-00118-RA Document 11 Filed 04/03/19 Page 2 of 7         2

1               (Case called)

2               MR. DENTON:    Good morning, your Honor, David Denton

3    and Kimberly Ravener for the government.         With us is Jonathan

4    Concepcion, paralegal from our office.

5               MS. BAUMGARTEL:    Good morning, your Honor, Sarah

6    Baumgartel from the Federal Defenders, on behalf of

7    Mr. Encarnacion.

8               THE COURT:    Good morning to both of you.      We are here

9    to arraign Mr. Encarnacion on the indictment.         It's 19 Cr. 118.

10   It was filed on February 21.

11              The indictment charges you with two counts.            Count One

12   charges you with attempted provision of material support and

13   resources to a designated foreign terrorist organization, and

14   Count Two charges you with conspiracy to provide material

15   support and resources to a designated foreign terrorist

16   organization.    The indictment also contains a forfeiture

17   allegation.

18              I'd like you to stand, please.

19              Have you seen a copy of this indictment?        Have you

20   read it?

21              THE DEFENDANT:    Yes.

22              THE COURT:    Have you discussed it with your attorney?

23              THE DEFENDANT:    Yes.

24              THE COURT:    Would you like me to read it out loud here

25   in court or do you waive its public reading?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2SMENCA
        Case 1:19-cr-00118-RA Document 11 Filed 04/03/19 Page 3 of 7   3

1              THE DEFENDANT:     No.

2              THE COURT:    How do you plead to the charges?

3              THE DEFENDANT:     Not guilty.

4              THE COURT:    You can be seated.

5              What's the status of discovery and what does it

6    entail?

7              MR. DENTON:    Your Honor, we are discussing a

8    protective order with defense counsel in this case with respect

9    to some aspects of the discovery.       There are three tranches of

10   discovery that the government is aware of right now.

11             There is material that we will be able to produce

12   immediately, as soon as the protective order is available.

13             There is a second set of discovery which is material

14   that was obtained from accounts and devices of other people

15   which we are in the process of addressing sort of privacy and

16   overproduction concerns.      That will go out shortly thereafter.

17             And then, finally, there is a set of discovery which

18   is currently classified and is in the process of being

19   declassified.    We expect that will be done probably within the

20   next month, but it's a little hard to predict since that's not

21   a process that we control.

22             THE COURT:    In terms of timing, aside from what you

23   said at the end with respect to the month or so that you expect

24   the declassification process to take, after you sign the

25   protective order, how long do you think it will take you to

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2SMENCA
        Case 1:19-cr-00118-RA Document 11 Filed 04/03/19 Page 4 of 7   4

1    produce the remainder of discovery?

2              MR. DENTON:    I think the bulk of it will go out

3    probably within a day or so.       We have largely got it assembled

4    and marked already.

5              The second tranche, like I said, we have to complete

6    doing some review for privacy concerns, but that information is

7    all assembled and ready.      So I would think that would probably

8    take another week or so.

9              THE COURT:    Thank you.

10             Ms. Baumgartel, what would you propose in terms of

11   next steps when we should meet again?

12             MS. BAUMGARTEL:     Your Honor, I don't have a good sense

13   of the volume of the discovery from the government, but it may

14   make sense to come back in approximately 45 or 60 days, by

15   which point we should have received all of it and had at least

16   a preliminary opportunity to review it, if not make a more

17   complete review and would be in a position to propose a

18   schedule for motions.

19             THE COURT:    Why don't we schedule it for 45 days out.

20   But if you feel like at that juncture you are not yet in a

21   position to set a schedule going forward, why don't you let me

22   know, submit a letter, and we can put it off for another few

23   weeks.   Whatever you propose in terms of timing is fine with

24   me.

25             THE DEPUTY CLERK:     April 11 at 10:30.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2SMENCA
        Case 1:19-cr-00118-RA Document 11 Filed 04/03/19 Page 5 of 7    5

1              THE COURT:    Is that OK with everyone?

2              MR. DENTON:    Yes, your Honor.     That works for the

3    government.

4              MS. BAUMGARTEL:     Yes.

5              THE COURT:    Does the government seek to exclude time

6    under the Speedy Trial Act?

7              MR. DENTON:    We do, your Honor.      In order to

8    facilitate the production of somewhat complicated discovery and

9    for the defense to review it and consider any motions they may

10   wish to make.

11             THE COURT:    Any objection?

12             MS. BAUMGARTEL:     There is no objection.

13             THE COURT:    I'll exclude time from today until April

14   11, pursuant to 18 United States Code Section 3161(h)(7)(A).       I

15   find that the ends of justice served by excluding such time

16   outweigh the interests of the defendant and the public in a

17   speedy trial because it will allow time for the defense to

18   review discovery and consider any motions that he may choose to

19   make.

20             At that conference, when we meet again, I will want to

21   schedule a trial date and a motion schedule, so please just be

22   prepared for that.

23             Are there any other applications?

24             MR. DENTON:    No, your Honor.     We just wanted to alert

25   the Court that we expect also that the government will file a

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2SMENCA
        Case 1:19-cr-00118-RA Document 11 Filed 04/03/19 Page 6 of 7        6

1    motion pursuant to the Classified Information Procedures Act in

2    this case.    We have been in touch with Dan Hartenstine, the

3    information security officer.       We let defense counsel know that

4    we expect that's coming.      We will work with Mr. Hartenstine to

5    schedule a section 2 conference to address that and a schedule

6    for that motion.

7               THE COURT:    Thanks.

8               What is your classification, Ms. Baumgartel?           Are you

9    cleared?

10              MS. BAUMGARTELG:    No, unfortunately.     I'll have to go

11   through that process.

12              THE COURT:    There are other folks at the Federal

13   Defenders who of course are and can assist on this.

14              MS. BAUMGARTEL:    There are, yes.

15              THE COURT:    Thanks.   I'll keep an eye out for the

16   protective order.     We will see each other in April unless I get

17   a letter before then.

18              Are there any other applications?

19              MR. DENTON:    Not from the government.

20              MS. BAUMGARTEL:    One issue of behalf of the defendant.

21   Mr. Encarnacion was first detained on February 8.          Since that

22   time he has only been permitted a single phone call with his

23   family.    He has not been permitted yet to make any legal phone

24   calls.    He has not been permitted yet to have any family visits

25   and initially was not even permitted legal visits.          This is

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2SMENCA
        Case 1:19-cr-00118-RA Document 11 Filed 04/03/19 Page 7 of 7    7

1    something that I've been in correspondence about with the MCC's

2    legal department, but I may make an application to the Court at

3    some point.

4              THE COURT:    Are there special administrative measures

5    in place for him?

6              MS. BAUMGARTEL:     No.   I don't know what the issue is.

7    MCC has not raised any security concerns.         I don't know why he

8    is not able to call his family.       But he is an individual with

9    very serious mental health issues and his inability to have

10   contact with his family, I'm concerned, is going to lead to

11   decompensation.    And so I am going to confer with the

12   government.    I may be making some application to the Court if I

13   can't resolve this with the MCC's legal department.

14             THE COURT:    As you suggested, I do want you to confer

15   with the government first and see if we can work something out,

16   and the government can always reach out to the facility as

17   well.   But if not, we will address it.

18             MS. BAUMGARTEL:     I will.   Thank you.

19             THE COURT:    Thank you.

20             (Adjourned)

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
